DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
The disclosure is objected to because of the following informalities: 
The amendment of 04/14/2021 is objected to because the amendment recites “his application is a continuation of copending Serial No. 15, 009,125”, however the proper parent application was 15/125,009.
Several of the tables of the specification (e.g.:  Table 1 on pages 26-27; Table 3 on page 29; Table 4 on pages 30-31; Table 5 on page 32) contain text that is illegible because of the size and/or shading on the font.
Page 26 of the specification state “The art recognized names of these genes is shown in Table 2” but Table 2 on page 28 does not appear to include that information.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
Claims 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising the analysis of a renal allograft from a subject and comparing to a renal allograft tissue control sample, does not reasonably provide enablement for the methods as claimed which encompass gene expression levels in any tissue sample from a subject as compared to any generically encompassed “control sample”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
As noted above, the claims are sufficiently broad to encompass detecting gene expression levels in any tissue sample from a subject (e.g.:  blood, hair, saliva) as compared to any generically encompassed “control sample” in the identification of a risk for chronic allograft damage or IF/TA in a subject.
Direction provided by the specification and working example
The instant specification (p.23) provides case:control analysis of gene expression in human allograft sample to identify a 13 gene set the expression of which can distinguish between chronic allograft damage and subjects without rejection.  The specification teaches a particular gene set composed of the genes KLHL13, KAAG1, MET, SPRY4, SERINC5, CHCHD1O, FJX1, WNT9A, RNF149, ST5, TGIF1, RXRA and ASB15.  The specification teaches gene expression comparison among allograft samples in particular.
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the analysis of mRNA expressed in any sample is high, the unpredictability in associating any gene expression level with a phenotype such as risk of allograft damage or IF/TA, as encompassed by the claims is higher. Such unpredictability is demonstrated by the related art.
Because claims generically encompass analyses of any gene expression, and comparison standards from any sample tissue type, whereas the specification provides only expression in renal allograft samples, and the effectiveness of a particular 13 gene set, it is relevant to point out the unpredictability in comparing gene expression among different tissues using different genes.  Cobb et al (2002) (cited on the IDS of 11/02/2021) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver.
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from a subject.  The experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the same treatment (i.e.:  with an anti-fibrotic agent, an immunosuppressive agent, or both) of the same subject (i.e.:  a human renal allograft recipient at risk for chronic allograft damage or IF/TA) that comprises the same detection of biomarkers (i.e.:  increased expression of KLHL13, KAAG1, MET, SPRY4, SERINC5, CHCHD10, FJX1, WNT9A, RNF149, ST5, TGIF1, RXRA and ASB15).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634